DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 03 May 2022. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/IB2018/060039, filed 13 December 2018; PRO 62/760,501, filed 13 November 2018; PRO 62/598,013, filed 13 December 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9 and 20 (drawn to a functionalized polymeric membrane) in the reply filed on 03 May 2022 is acknowledged. Claims 10-19 (drawn to a method of separating and/or recovering a purified antibody with a functionalized polymeric membrane) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 May 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Objections
Claim 2 is objected to because of the following informalities:
Please correct the following chemical names:
“2-methyl-1,4-butanedithiol” (add dashes surrounding “1,4”);
“durene-α1,α2-dithiol” (delete space after “α1,”); and
“4,4’-thiobisbenzenedithiol” (“benzene” was misspelled). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 9, there is insufficient antecedent basis for “the antibody”. Did Applicant intend to claim dependency on Claim 8 instead of Claim 1?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by REDA et al. (WO 03/018645 A1).
	Regarding Claim 1, REDA discloses films containing functionalized nanoparticles (pg. 1, lines 5-9; pg. 9, lines 33-35). Functionalized nanoparticles are deposited on “an appropriate surface” (pg. 7, lines 26-36); such surfaces include hydrophilic surfaces, such as plastics (i.e., a functionalized polymeric membrane; provided on or near a surface and/or pores of a polymer material; pg. 7, lines 33-36). The nanoparticles are functionalized by reactions with thiols (pg. 8, lines 8-11; pg. 13, lines 8-11), e.g., gold nanoparticles are functionalized with butanedithiol (pg. 14, lines 10-22) or ethanedithiol (i.e., one or more dithiol compounds that extend from a nanoparticle; wherein at least one thiol of the dithiol compound binds to the nanoparticle; pg. 14, lines 24-36). REDA further discloses that the nanoparticles are functionalized such that disulfide bridges can be linked afterward to further functionalize the particles (pg. 14, lines 19-22), i.e., the disclosure of a further disulfide bridge and the use of dithiols indicates a free thiol; indeed, REDA even discloses a balance between gold-bound thiolates and free thiols (i.e., at least one thiol of the dithiol compound is a free thiol; pg. 8, lines 8-11).
	Regarding Claim 2, REDA discloses the functionalized polymeric membrane of Claim 1. REDA further discloses the gold nanoparticles are functionalized with butanedithiol (pg. 14, lines 10-22) or ethanedithiol (pg. 14, lines 24-36) and other alkyl dithiols and dithiols in general (i.e., wherein the dithiol compounds include one or more of 1,2-ethanedithiol, butanedithiol…; pg. 14, lines 18-22).
	Regarding Claim 3, REDA discloses the functionalized polymeric membrane of Claim 1. REDA further discloses nanoparticles (i.e., wherein the nanoparticle is a plurality of nanoparticles; see examples).
	Regarding Claim 4, REDA discloses the functionalized polymeric membrane of Claim 1. REDA further discloses gold or silver nanoparticles (i.e., wherein the nanoparticle is one or more of a gold nanoparticle, a silver nanoparticle, and a copper nanoparticle; pg. 13, lines 8-11).
	Regarding Claims 8 and 9, REDA discloses the functionalized polymeric membrane of Claim 1. The instant limitations of “wherein the free thiol of the dithiol compound selectively binds to an antibody” (Claim 8) and “wherein the free thiol of the dithiol compound specifically binds to a thiol of aheavy chain in the Fc region of the antibody” are directed toward uses of the claimed membrane and material or articles worked upon by the claimed membrane (i.e., an antibody). The inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims (In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935); MPEP §2115). The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over REDA et al. (WO 03/018645 A1) in view of YU et al. (Angew. Chem. Int. Ed., 2014, 53, 10072-10076).
	Regarding Claims 5-7, REDA discloses the functionalized polymeric membrane of Claim 1. REDA is deficient in disclosing the polymer material includes a porous support layer and an isoporous layer (Claim 5), the polymer material includes a block copolymer (Claim 6), or the polymer material includes one or more of a various polymers listed in Claim 7.
	However, REDA discloses that the functionalized nanoparticles deposited on films can be used for sensing the presence of particular compounds, e.g., as chemical sensors (pg. 9, lines 33-35). Indeed, YU discloses one such application of gold nanoparticles on porous self-assembled block copolymer asymmetric membranes (abstract). The disclosed membrane comprises a (polystyrene-b-poly(4-vinylpyridine) (PS-b-P4VP) amphiphilic block copolymer (i.e., wherein the polymer material includes a block copolymer; wherein the polymer material includes one or more of polystyrene, poly-4-vinylpyridine…) having a top thin layer with highly ordered uniform pore size and a dense non-ordered sponge-like layer underneath (i.e., wherein the polymer material includes a porous support layer and an isoporous layer; pg. 10072, col. 2, par. 1). All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A). Therefore, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found it obvious to provide a porous support layer and an isoporous layer, a block copolymer polymer material, and one or more of the various polymers claimed in Claim 7 as disclosed by YU as the polymer material of the functionalized polymeric membrane taught by REDA.
	Regarding Claim 20, REDA discloses films containing functionalized nanoparticles (pg. 1, lines 5-9; pg. 9, lines 33-35). Functionalized nanoparticles are deposited on “an appropriate surface” (pg. 7, lines 26-36); such surfaces include hydrophilic surfaces, such as plastics (i.e., a functionalized polymeric membrane; provided on a surface of a… membrane; pg. 7, lines 33-36). The nanoparticles are functionalized by reactions with thiols (pg. 8, lines 8-11; pg. 13, lines 8-11), e.g., gold nanoparticles are functionalized with butanedithiol (pg. 14, lines 10-22) or ethanedithiol (i.e., one or more dithiol compounds that extend from a nanoparticle; wherein at least one thiol of the dithiol compound binds to the nanoparticle; pg. 14, lines 24-36). REDA further discloses that the nanoparticles are functionalized such that disulfide bridges can be linked afterward to further functionalize the particles (pg. 14, lines 19-22), i.e., the disclosure of a further disulfide bridge and the use of dithiols indicates a free thiol; indeed, REDA even discloses a balance between gold-bound thiolates and free thiols (i.e., at least one thiol of the dithiol compound is a free thiol; pg. 8, lines 8-11).
	REDA is deficient in disclosing a block copolymer membrane.
	However, REDA discloses that the functionalized nanoparticles deposited on films can be used for sensing the presence of particular compounds, e.g., as chemical sensors (pg. 9, lines 33-35). Indeed, YU discloses one such application of gold nanoparticles on porous self-assembled block copolymer asymmetric membranes (abstract). The disclosed membrane comprises a (polystyrene-b-poly(4-vinylpyridine) (PS-b-P4VP) amphiphilic block copolymer (i.e., a block copolymer membrane) having a top thin layer with highly ordered uniform pore size and a dense non-ordered sponge-like layer underneath (pg. 10072, col. 2, par. 1). All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A). Therefore, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found it obvious to provide a block copolymer membrane as disclosed by YU as the polymer material of the functionalized polymeric membrane taught by REDA.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777